In an action to recover damages for breach of a commercial lease, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), entered December 21, 1987, *532as denied its cross motion for summary judgment and the plaintiff cross-appeals from so much of the same order as denied its motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
The lease which is the subject of this action is ambiguous in several respects and subject to different interpretations. Where the intent of the parties depends upon a choice between reasonable inferences to be drawn from extrinsic evidence, interpretation of the contract must be determined by the trier of fact (see, Hartford Acc. & Indent. Co. v Wesolowski, 33 NY2d 169, 172; O’Neil Supply Co. v Petroleum, Heat & Power Co., 280 NY 50, 55-56). In the instant matter, in addition to the issue of waiver, the supporting and opposing papers do not unequivocally clarify the parties’ intent as to the tenant’s right to terminate the lease. In such a situation, summary judgment is inappropriate (see, Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285, 291; Lacks v Fidelity & Cas. Co., 306 NY 357, 364, rearg denied 306 NY 941). Bracken, J. P., Kunzeman, Weinstein and Kooper, JJ., concur.